In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-4103

E STATE OF A NGELA E NOCH, by Roxanne Enoch,
Special Administrator, et al.,
                                    Plaintiffs-Appellants,
                             v.

P ATRICK A. T IENOR, Taycheedah Correctional
Institution, et al.,
                                    Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Wisconsin.
          No. 07 C 376—Rudolph T. Randa, Chief Judge.



        A RGUED JUNE 1, 2009—D ECIDED JUNE 29, 2009




  Before E ASTERBROOK, Chief Judge, and B AUER and
E VANS, Circuit Judges.
  E VANS, Circuit Judge.  An 18-year-old girl named
Angela Enoch managed to commit suicide even though
she was on 24-hour suicide watch at Wisconsin’s prison
for women, the Taycheedah Correctional Institution.
Her Estate and her minor sisters, Ashley and Amber
Enoch, sued a number of correctional officers and staff,
2                                                No. 08-4103

alleging violations of her civil rights. After a year of
contentious litigation, the plaintiffs accepted the defen-
dants’ offer of judgment, pursuant to Federal Rule of
Civil Procedure 68. The offer was for $635,000, exclusive
of attorney fees—a fairly spectacular sum in the realm
of prison-related litigation. Despite the hefty judgment,
the plaintiffs’ request for attorney fees and costs was
slashed by two-thirds because, the district judge said,
they recovered only 12½ percent of the requested relief
in their complaint, which was $5 million for the Estate
plus $5 million for the minors.
  We review an award of attorney fees under 42 U.S.C.
§ 1988 for an abuse of discretion. Sheehan v. Donlen Corp.,
173 F.3d 1039 (7th Cir. 1999). However, as always, an
error of law is, by definition, an abuse of discretion.
Maynard v. Nygren, 332 F.3d 462 (7th Cir. 2003).
  Because the State’s offer of judgment was exclusive of
attorney fees (a regrettable situation, leading, of course, to
more litigation), the plaintiffs filed a motion for
attorney fees. Their request was for $328,740.42. The
defendants argued that an award of around $220,000 in
fees and costs was more appropriate. The judge,
however, awarded $100,000 to the plaintiffs, with $1,500
as an appropriate amount to be taxed as fees for the
guardian ad litem.
  In arriving at this award, the district judge correctly
noted that the analysis begins with the “lodestar” fig-
ure—that is, the number of hours reasonably expended
on the litigation multiplied by a reasonable hourly rate.
Hensley v. Eckerhart, 461 U.S. 424 (1983). Recognizing that
the lodestar figure may be adjusted based on a number
No. 08-4103                                               3

of factors, he found that while the plaintiffs were prevail-
ing parties, they achieved “only partial success” in the
litigation: they asked for $10 million and received “only”
$635,000. For that reason, he looked to three factors set
out in Farrar v. Hobby, 506 U.S. 103 (1992), to determine
an appropriate award: the extent of relief compared to
the relief sought, the significance of the legal issue on
which the plaintiff prevailed, and the public purpose
served. Concluding that the most important of the
factors is the difference between the judgment and the
recovery sought, which in this case he saw as sig-
nificant, he cut the award by over 1/3, saying
    [u]ltimately, given that plaintiffs recovered only a
    small fraction of the damages they were seeking, the
    fee award should be significantly less than the total
    amount requested.
  The court went wrong when it likened this case to
Farrar. Farrar, and our cases which follow its reasoning,
deal with awards to prevailing parties who receive only
nominal damages. Joseph Farrar asked for $17 million
and was awarded $1. Because of the nominal award, the
Court upheld the denial of fees altogether. In Briggs v.
Marshall, 93 F.3d 355 (7th Cir. 1996), the plaintiffs
requested $75,000 and received $4. Using Justice
O’Connor’s concurrence in Farrar, which sets out the
three factors used by the district court here for deter-
mining whether a prevailing party “who receives only
nominal damages is entitled to attorney’s fees . . . ,” we
upheld the denial of fees.
  But here, even though the complaint set out an absurd
claim for damages, that should not be used against plain-
4                                                No. 08-4103

tiffs who obtained a significant judgment. In cases in
which the recovery is not merely nominal—and a
$635,000 award in prison litigation can, by no stretch of
the imagination, be considered nominal—the Farrar
analysis is not relevant. In cases which involve more
than a nominal award, we have rejected the notion that
the fee award should be reduced because the damages
were smaller than a plaintiff originally sought or that
the fee award might, in fact, be more than the plaintiff’s
recovery. For instance, we upheld an award of $72,563
in attorney fees when the jury verdict was $30,000:
    This court has repeatedly rejected the notion that the
    fees must be calculated proportionally to damages.
    The principle applies equally to purported
    disproportionality between the relief requested and
    that received.
Sheehan, 173 F.3d at 1048 (citations omitted).
  We therefore reverse the district court’s order and
remand the case for a proper calculation of the award.
That said, we also urge the parties to attempt to settle
the matter so that the tail can stop wagging the dog. As
the Court stated in Hensley, “Ideally, of course, litigants
will settle the amount of a fee.” 461 U.S. at 437.
  But if no settlement is reached, the district court must
consider the lodestar figure—“the number of hours
reasonably expended on the litigation multiplied by a
reasonable hourly rate.” Hensley, at 433. The lodestar
figure is the “starting point.” Once that figure is deter-
mined, the court may consider other factors set out in
Hensley. They include whether the documentation of the
No. 08-4103                                             5

hours is adequate and whether “billing judgment” was
used. Another factor relevant in certain cases is whether,
in addition to the claims on which plaintiffs prevailed,
there are other claims on which they did not prevail. On
the other hand, the district court must consider the
results obtained in the litigation. Those results include
the monetary award (which as we said is significant)
but may also include “important social benefits that are
not reflected in nominal or relatively small damages
awards.” Riverside v. Rivera, 477 U.S. 561, 574 (1986). We
make no suggestion as to what the fees should be, only
as to how they should be calculated. Our order applies
only to the award for attorney fees and costs. We see
no abuse of discretion in the fees awarded to the
guardian ad litem. On that issue we agree with the
district court’s analysis.
  Accordingly, the decision of the district court is
REVERSED and the case is REMANDED for a calculation of
attorney fees and costs. Circuit Rule 36 shall apply on
remand.




                          6-29-09